EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: A vehicle turn indicator luminous device comprising: an optical element having a controlled caustic generator surface, the controlled caustic generator surface being a reflecting or refracting surface formed by irregular patterns of bosses and recesses extending in accordance with a given overall shape and having local variations of the given overall shape, these the local variations being distributed over the controlled caustic generator surface so that they as to confer on the controlled caustic generator surface  an object pattern. the local variations being such that a majority of the controlled caustic generator surface is smooth and such that for a beam of rays incident on the controlled caustic generator surface, the beam of rays having a given distribution, the controlled caustic generator surface deviates the beam of rays with different orientations as a function of the local variations, thus forming a deviated beam propagating an identifiable propagated pattern over a usable range extending in an upstream direction and at least as far as an optimum propagation distance, the identifiable propagated pattern corresponding to a distorted shape of the object pattern, and a mounting part on which is to be mounted a beam generator [[(3)]] of rays in accordance with the given distribution, so that the beam of rays are incident on the controlled caustic generator surface, wherein the identifiable propagated pattern is projected onto a target surface, which is visible from outside the vehicle turn indicator [[the vehicle turn indicator]] luminous device and which is situated inside a usable range and/or or at a distance substantially equal to the optimum propagation distance.



ALLOWABILITY NOTICE
	Applicant’s response, dated 12/15/20, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims recite the details of a vehicle turn indicator luminous device comprising: an optical element having a controlled caustic generator surface, the controlled caustic generator surface being a reflecting or refracting surface formed by irregular patterns of bosses and recesses extending in accordance with a given overall shape and having local variations of the given overall shape, these the local variations being distributed over the controlled caustic generator surface so that they as to confer on the controlled caustic generator surface  an object pattern. the local variations being such that a majority of the controlled caustic generator surface is smooth and such that for a beam of rays incident on the controlled caustic generator surface, the beam of rays having a given distribution, the controlled caustic generator surface deviates the beam of rays with different orientations as a function of the local variations, thus forming a deviated beam propagating an identifiable propagated pattern over a usable range extending in an upstream direction and at least as far as an optimum propagation distance, the identifiable propagated pattern corresponding to a distorted shape of the object pattern, and a mounting part on which is to be mounted a beam generator of rays in accordance with the given distribution, so that the beam of rays are incident on the controlled caustic generator surface, wherein the identifiable propagated pattern is projected onto a target surface, which is visible from outside the vehicle turn indicator luminous device and which is situated inside a usable range and/or or at a distance substantially equal to the optimum propagation distance.

Because the prior art of record fails to teach or disclose the details of a vehicle turn indicator luminous device comprising: an optical element having a controlled caustic generator surface, the controlled caustic generator surface being a reflecting or refracting surface formed by irregular patterns of bosses and recesses extending in accordance with a given overall shape and having local variations of the given overall shape, these the local variations being distributed over the controlled caustic generator surface so that they as to confer on the controlled caustic generator surface  an object pattern. the local variations being such that a majority of the controlled caustic generator surface is smooth and such that for a beam of rays incident on the controlled caustic generator surface, the beam of rays having a given distribution, the controlled caustic generator surface deviates the beam of rays with different orientations as a function of the local variations, thus forming a deviated beam propagating an identifiable propagated pattern over a usable range extending in an upstream direction and at least as far as an optimum propagation distance, the identifiable propagated pattern corresponding to a distorted shape of the object pattern, and a mounting part on which is to be mounted a beam generator of rays in accordance with the given distribution, so that the beam of rays are incident on the controlled caustic generator surface, wherein the identifiable propagated pattern is projected onto a target surface, which is visible from outside the vehicle turn indicator luminous device and which is situated inside a usable range and/or or at a distance substantially equal to the optimum propagation distance, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875